Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuichi Watanabe on August 11th, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 2, Line 1, “a rotating machine” has been changed to -- the rotating machine --
In Claim 3, Line 1, “a rotating machine” has been changed to -- the rotating machine --
In Claim 4, Line 1, “a rotating machine” has been changed to -- the rotating machine --
In Claim 5, Line 1, “a rotating machine” has been changed to -- the rotating machine --
In Claim 6, Line 1, “a rotating machine” has been changed to -- the rotating machine --
In Claim 7, Line 1, “a rotating machine” has been changed to -- the rotating machine --
In Claim 8, Line 1, “a rotating machine” has been changed to -- the rotating machine --
In Claim 9, Line 1, “a rotating machine” has been changed to -- the rotating machine --
In Claim 10, Line 1, “a rotating machine” has been changed to -- the rotating machine --
In Claim 11, Line 1, “a rotating machine” has been changed to -- the rotating machine --
In Claim 2, Line 12, “a rotating machine” has been changed to -- the rotating machine --
Claim Interpretation
In Claims 1-6 and 8 “blade angle” is interpreted in light of the
description in Para 23 of the specification which states:
The blade angle β is an angle that determines the curved surface shape of the blade 82 from the leading edge 823 to the trailing edge 824 of the blade 82. Specifically, as shown in FIG. 3. the blade angle β is derived by drawing a projected curve PL by projecting the center curve (camber line) CL, which is a virtual curve drawn by connecting the middle of the thickness direction of the blade 82, onto the disc 81 from one side in the axis O direction. Among angles formed by the tangent line TL to the projected curve PL and the virtual line VL connecting the axis O to the tangent point Tp between the projected curve PL and the tangent line TL. the angle formed backward of the virtual line VL in the rotational direction R of the disc 81 (upstream side in the rotational direction) on the radially outer side of the tangent point Tp is defined as the blade angle β. 
With respect to the impeller 8 according to some embodiments, the blade angle β shall be negative when the tangent line TL to the projected curve PL is located, on the radially outer side of the tangtent point Tp, backward of the virtual line VL in the rotational direction R of the disc 81.
Allowable Subject Matter
Claims 1-13 are allowed.

    PNG
    media_image1.png
    466
    391
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    438
    media_image2.png
    Greyscale

Regarding Claim 1, the closest prior art considered to be US10,634,157 B2 discloses an impeller (9, figure 1B also reproduced above) of a rotating machine (100, figure 1), the impeller comprising:
a disc (23, figure 1B);
a cover (27, figure 1B) disposed on an opposite side of a radial passage from the disc in an axial direction (see figure 1B); and
a blade (25, figure 1B) disposed between the disc and the cover (see figure 1B),
wherein, in a dimensionless position along a camber line of the blade when the position of a leading edge of the blade is defined as 0 and the position of a trailing edge of the blade is defined as 1, a position where an angle difference between a first blade angle at a disc-side end portion of the blade and a second blade angle at a cover-side end portion of the blade is maximum is in a range of 0.5 or more and 1 or less (best seen from graph illustrated in figure 5, also reproduced above).
The prior art fails to disclose that the first blade angle is −10 degrees or more and 0 degrees or less at the position where the angle difference is maximum. Applicant further purports that having an impeller including the above blade angle configuration reduces the influence of centrifugal force acting on the cover while increasing the stiffness. Therefore, it is not known in, nor obvious from the prior art to construct an impeller as claimed.
	Claims 2-13 are also allowed by virtue of their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 8,308,420 B2 relates to an impeller of a centrifugal compressor which includes a blade angle distribution between a disc-side and a cover-side (see figure 1B).
	US 10,221,854 B2 relates to an impeller of a centrifugal compressor which includes blade angles at the tip of the blades (see figure 3-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Primary Examiner, Art Unit 3745